DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-13 and 15-21 are currently pending and under examination.

Specification
The use of the term GEMZARTM, ABRAXANETM, TARCEVATM, TYKERBTM, and ERBIYUXTM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claimed subject matter that does not have antecedent basis in the specification is the method of claim 1, wherein the antibody is a . . . human polypeptide.
In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus amendment of the specification to include the material disclosed in the claims will obviate this objection. 
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  “an avP3-binding CDR of LM609” should be “an αvβ3 -binding CDR of LM609”. 
Claim 13 is objected to because of the following informalities:  “ABRAXA ETM” should be “ABRAXANETM”. 
Claims 17 and 18 are objected to because of the following informalities: it appears that “an Ml macrophage” should be “an M1 macrophage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 15 recite neither “and” nor “or” between the alternative objectives and results from “-killing or reducing …to  -enhancing the sensitivity….” It is unclear whether a method is for one of the alternative limits or for all the limits. Similarly, claim 1(b)(ii) recites neither “and” nor “or” between the alternatives. For examination purpose, the claims are treated as alternative limits.
Regarding claim 1, the phrases "optionally a chemotherapy" and “optionally therapy” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or if the claim is limited to the optional alternatives or encompasses any therapy.  See MPEP § 2173.05(d).
Regarding claim 5, the claim recites the method of claim 1, wherein the antibody is a human antibody or human polypeptide.  It is unclear if the antibody that is a human polypeptide is required to be antibody or if it comprises non-antibody human polypeptides.  Thus the claim is indefinite. 
Regarding claim 6, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "wherein the dosage" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a dose.
13 contains the trademark/trade names GEMZARTM, ABRACA ETM, TARCEVATM, TYKERBTM, and ERBIYUXTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the growth factor inhibitors and, accordingly, the identification/description is indefinite.
Regarding claim 13, the phrase “wherein optionally the growth factor inhibitor comprises a Receptor Tyrosine Kinase. . .” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or if the claim is limited to the optional alternatives or encompasses any growth factor inhibitor.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or if the claim is limited to the optional alternatives or encompasses any macrophage.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the method of claim 15" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim15 does not recite a method.

Claims 2-13, 17, 19-21 are also rejected because they are dependent on claim 1 directly or indirectly.
Claims 16 and 18 are also rejected because they are dependent on claim 15 directly or indirectly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-12, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (Brooks et al. US 6,887,473 B1, Date of Patent: 05-03-2005).

Brooks teaches that αvβ3 function is required for angiogenesis in a tissue and αvβ3 antagonists can inhibit angiogenesis in a tissue (col. 3, para. 1).
Brooks teaches that αvβ3 is abundantly expressed in blood vessels of bladder, colon, breast and lung cancer tissues (col. 21, para. 2 and Figs 3A-3D). And these tissues provide an ideal target for therapeutic aspects of αvβ3 antagonists, such as LM609 (col. 21, para. 3).
Regarding claims 2-6, Brooks teaches that a preferred αvβ3 antagonist can be a polypeptide or a monoclonal antibody, or functional fragment thereof, that immunoreacts with αvβ3 (Whole document).
Brooks teaches monoclonal antibodies as αvβ3 antagonists. And the preferred monoclonal antibodies which preferentially bind to αvβ3 include a monoclonal antibody LM609, secreted by hybridoma cell line ATCC HB 9537 (page 15, § Monoclonal Antibodies).
Brooks teaches that a monoclonal antibody is humanized by grafting to introduce components of the human immune system without substantially interfering with the ability of the antibody to bind antigen (col. 18, para. 2).
Regarding claim 8, Brooks teaches a method to treat tumors, including a solid tumor, a metastases, a skin cancer (an epithelial cancer), a hemangioma or angiofibroma, or carcinoma, with αvβ3 antagonists and antibodies (col. 7-8 bridging paragraph, claims 1-10).

Regarding claim 11, Brooks teaches that the therapeutic composition is a sterile pharmaceutical composition (claim 43).
Regarding claim 12, Brooks teaches a body-weight-based dosing that the dosage, e.g. from about 0.1 mg/kg to about 300 mg/kg, preferably from about 0.2 mg/kg to about 200 mg/kg, most preferably from about 0.5 mg/kg to about 20 mg/kg, in one or more dose administrations daily, for one or several days (col. 9, para. 5).
Regarding claim 10, Brooks teaches methods and dosages of administration, including intravenous administration, intramuscular administration, and subcutaneous administration (claims 11-25).
Brooks teaches that αvβ3 is abundantly expressed in blood vessels of bladder, colon, breast and lung cancer tissues (col. 21, para. 2 and Figs 3A-3D). And these tissues provide an ideal target for therapeutic aspects of αvβ3 antagonists, such as LM609 (col. 21, para. 3).
Regarding claims 15 and 18, Brooks teaches therapeutic compositions useful for treating cancers contain a physiologically tolerable carrier together with an αvβ3 antagonists, such as monoclonal antibody LM609 (cols. 10-11, § Therapeutic Compositions, claim 39). Although Brooks does not state the composition “for use in a method for: - killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, - treating, ameliorating or reversing or slowing the development of an αvβ3 (avb3) polypeptide-vβ3 polypeptides on their cell surfaces, - increasing a macrophage population capable of triggering an inflammatory response and inhibiting tumor growth in vivo, - enhancing the sensitivity of αvβ3 (avb3) polypeptide-expressing cancer or tumor to the effects of therapy, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC; or, an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC, wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the cell to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by Brooks would inherently encompass the limitations encompassed by the claimed composition.

1-13, 15, 16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012) evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS). 
	Cheresh teaches a treatment comprising blocking activation of an αvβ3, or blocking the interaction of a ligand with an αvβ3, with small molecule, peptide, polypeptide or antibody (Abstract, claims 1 and 3).
Cheresh teaches that αvβ3 is found on tumor but nor normal vessels (Fig. 9A-B) and is required for angiogenesis and tumor growth (Fig. 10). In some tumors expression of αvβ3, correlates with tumor progression and metastasis (Fig. 11).
Cheresh teaches a cilengitide (cyclic peptides) that inhibits ligand biding to αvβ3 (Fig. 14). And cilengitide inhibits brain tumor growth in mice in a context-specific manner (Fig. 15); inhibits orthotopic GBM tumor vascularization and growth in vivo (Fig. 16).
Cheresh teaches that αvβ3 expression promotes resistance to EGFR TKI; e.g. erlotinib (pancreatic and colon cancer cells) or lapatinib (breast cancer cells) (Fig. 26A-G, Table 1). Tumor cells with acquired resistance to one drug can often display resistance to a wide range of drugs (page 63, lines 1-2).
Cheresh teaches that αvβ3 was sufficient to induce erlotinib resistance since ectopic expression of αvβ3 in FG cells lacking this integrin dramatically increased erlotinib resistance both, in vitro and in orthotopic pancreatic tumors (Figs. 26f and g, page 62, lines 8-11).
Cheresh teaches that a tumor or a cancer with an increased levels or amounts of αvβ3 integrin in or on the cell as compared to normal, normalized or wild type cells vβ3 , such as LM609 (page 13-14, claim 20).
Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18)
Regarding claims 2-7, and 19, Cheresh teaches antibodies as pharmaceutical compositions. The antibodies can be synthetic or recombinant antibodies. The antibodies can comprise a peptide or polypeptide derived from, modeled after or substantially encoded by an immunoglobulin gene(s). The antibodies can be “humanized” antibodies, including forms of non-human (e.g., murine) antibodies that are chimeric antibodies comprising minimal sequence derived from non-human immunoglobulin. Or humanized antibodies are human immunoglobulins in which residues from a hypervariable region of a recipient (e.g., a human antibody sequence) are replaced by residues from a hypervariable region of non-human species such as mouse, rat, or nonhuman primate having the desired specificity, affinity and capacity (page 48-50: Antibodies as Pharmaceutical compositions).

Cheresh teaches that the inhibitor of αvβ3 can be a VITAXIN antibody, a humanized version of an LM609 monoclonal antibody, an LM609 monoclonal antibody, or any antibody that functionally blocks an αvβ3 integrin (page 12, lines 10-14). 
Regarding claim 8, Cheresh teaches that the treatment is for a cancer, a carcinoma, a pancreatic carcinoma, a lung carcinoma, a laryngeal carcinoma, a melanoma, a brain cancer or tumor or a glioblastoma, and/or the treatment is for inhibiting or impeding blood vessel growth (anti-angiogenic) or anti-metastatic (page 3, lines 23-26, claim 2).
Regarding claim 11, Cheresh teaches a composition or formulation is a pharmaceutical composition is formulated for administration intravenously, parenterally, topically, etc. (page 12, lines 1-4, pages 26-33: Pharmaceutical compositions, pages 38-45: Pharmaceutical compositions, claims 23-24).
Regarding claim 12, Cheresh teaches single or multiple administrations of formulations can be given depending on the dosage and frequency as required and tolerated by the patient, for example, the compositions can be administrated in a daily amount of between about 0.1 to 0.5 to about 20, 50, 100, or 1000 or more µg per kilogram of body weight per day (body weight-based dosing) (page 44, lines 25-30).

Regarding claim 16, Cheresh teaches kits comprising the pharmaceutical composition (page 13, lines 1-6, page 25: Kits and Instructions, page 37, page 59, claim 19).
Regarding to claims 15 and 18, Cheresh teaches therapeutic compositions useful for treating cancers contain an antibody to αvβ3, such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14). Although Cheresh does not state the composition “for use in a method for: - killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, - treating, ameliorating or reversing or slowing the development of an αvβ3 (avb3) polypeptide-expressing cancer or tumor in an individual in need thereof, - ameliorating or slowing the development of cancers caused or initiated by or sustained by cancer or tumor cells, or Cancer Stem Cells (CSCs), expressing αvβ3 polypeptides on their cell surfaces, - increasing a macrophage population capable of triggering an inflammatory response and inhibiting tumor growth in vivo, - enhancing the sensitivity of αvβ3 (avb3) polypeptide-expressing cancer or tumor to the effects of therapy, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC; or, an antibody vβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC, wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the cell to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by Cheresh would inherently encompass the limitations encompassed by the claimed composition.

Claim(s) 1-6, 8, 10-12, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).
Wu teaches that inappropriate endothelial cell proliferation during angiogenesis of a tumor was found to be mediated by cells expressing vitronectin binding integrins. Thus, the inhibition of the vitronectin-binding αvβ3 integrin also inhibits this process of tumor angiogenesis. There is now considerable evidence that progressive tumor growth is dependent upon angiogenesis. Thus agents which can specifically inhibit αvβ3 integrin, would be valuable for the therapeutic treatment of cancer ([0007]).
vβ3 integrin is highly expressed on some human tumors (e.g., breast tumors), but not readily detected in benign breast tissue ([0011]). 
Wu teaches an LM609 antibody and its Fc variants or an antibody derived therefrom that immunospecifically binds αvβ3 integrin, such as chimerized and/or humanized versions of LM609, such as, for example, the antibody Vitaxin ([0042]).
Wu teaches methods of using Fc variants with modified binding affinity to one or more Fc ligand (e.g., FcγRs, C1q) and altered ADCC and/or CDC activity that immunospecifically bind to αvβ3 integrin for the prevention, treatment, management or amelioration of αvβ3-mediated diseases, including cancers that expresses integrin αvβ3 integrin or lung cancer, prostate cancer, ovarian cancer, melanoma and breast cancer ([0047], [0246], claim 20).
Wu teaches pharmaceutical formulations ([0260]-[0265]) and kits ([0276]), comprising Fc variant of αvβ3 integrin antibody, for use in preventing, managing, treating or ameliorating cancer ([0002]). 
Wu teaches that Fc variants may result in an antibody with desired characteristics including: increase serum half-life, increase binding affinity, reduced immunogenicity, increased production, altered Fc ligand binding, enhanced ADCC or CDC activity ([0114]).
Wu teaches that antibodies include Fc variants of the invention may include, but are not limited to, Synthetic antibodies, monoclonal antibodies, oligoclonal antibodies, recombinantly produced antibodies, intrabodies, multispecific antibodies, bispecific antibodies, human antibodies, humanized antibodies, chimeric antibodies, Synthetic antibodies, single-chain FvFcs (ScFvFc), Single-chain FVS (ScFV), and anti-idiotypic 
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
Wu teaches that the formulation of the invention are sterile and in suitable form for administration ([0273]).
Wu teaches that formulations can be designed for intravenous, cutaneous, subcutaneous ([0267], claim 21).
Wu teaches that antibody can be administered between at least 1 mg/kg and 100 mg/kg per dose. In another specific embodiment, said effective amount of Fc variant and/or variant Fc fusion to be administered is between at least 1 mg/kg and 20 mg/kg per dose. In another specific embodiment, said effective amount of Fc variant and/or variant Fc fusion to be administered is between at least 4 mg/kg and 10 mg/kg per dose. In yet another specific embodiment, said effective amount of Fc variant and/or variant Fc fusion to be administered is between 50 mg and 250 mg per dose. In still another specific embodiment, Said effective amount of Fc variant and/or variant Fc fusion to be administered is between 100 mg and 200 mg per dose ([0274]).
Wu teaches other anti-cancer agents that can be used in combination with αvβ3 integrin antibody, including paclitaxel, taxol, gemcitabine ([0257])

1-6, 8, 10, 11, 12, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Delbaldo teaches alpha v beta 3 (αvβ3) integrin is known to bind to a number of extracellular matrix components including vitronectin, denatured collagen, fibrinogen and fibronectin (page 36, col. 1, para. 1).
Delbaldo teaches that the manipulation of integrin clustering may modify both neoangiogenesis and malignant properties of tumor cells. In addition, strategies based on blocking integrin-mediated survival signals may improve the response to chemotherapy (page 36, col. 1, para. 1).
Delbaldo teaches that αvβ3 integrin is up-regulated in proliferating endothelial cells. Further, a variety of tumor cells were shown to express αvβ3, including metastatic melanomas, late-stage gliomas, and renal cell carcinomas, which express αvβ3 during their growth and metastatic phases, while cancers of prostate, breast, and ovary express αvβ3 mainly in metastasis (page 36, col. 1, para. 2).
Delbaldo teaches that first generation of murine antibodies directed against this integrin (LM609) was shown to target neoangiogenesis without affecting normal pre-existing blood vessels. And αvβ3 antagonists achieve tumor regression in preclinical models by inducing apoptosis of tumor blood vessels (page 36, col. 1, para. 2).
Delbaldo teaches that a humanized version of the LM609 monoclonal antibody, known as MEDI-523 (Vitaxin™), was shown to target angiogenic blood vessels and cause suppression of tumor growth in various animal models (page 36, col. 1, para. 2).

Delbaldo teaches that etaracizumab, (MEDI-522, Abegrin™), an IgG1 humanized monoclonal antibody was genetically engineered (by Applied Molecular Evolution, formerly Ixsys, San Diego, CA) as an affinity-matured derivative of MEDI-523 with minor differences from MEDI-523 in amino acid sequence at six sites (page 36, col. 1, para. 2).
Delbaldo teaches that etaracizumab demonstrated binding to the αvβ3 integrin, induction of tumor cell apoptosis, and inhibition of αvβ3-mediated cell adhesion, endothelial cell migration, and osteoclast-mediated bone resorption (page 36, col. 1, para. 2).
Delbaldo teaches that in murine models bearing either melanoma or renal cell carcinoma xenografts, inhibition of tumor growth was observed at etaracizumab doses of 10 mg/kg given three times weekly. Tumor growth inhibition was not observed in NOD/SCID murine models suggesting antibody-dependent cellular cytotoxicity (ADCC) as an additional potential mechanism of action (page 36, col. 2, para. 1).
Delbaldo teaches that patients with metastasis cancers, which would have expression of αvβ3 integrin, were treated with etaracizumab at doses ranging 1-6 mg/kg (Table 1, page 39, col. 1, para. 1).
Delbaldo teaches that etaracizumab in combination with other cytotoxics and/or other antiangiogenesis inhibitors (page 42, col. 2, para. 1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS) as applied to claims 1-6, 8, 10-12, 15, 16 and 20 above, and further in view of Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009) and Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015).
	Wu teaches as set forth above.
	Wu further teaches that the Fc region of an antibody interacts with a number of ligands including Fc receptors. An important family of Fc receptors for the IgG class are the Fc gamma receptors (FcγRs). These receptors mediate communication between antibodies and the cellular arm of the immune System ([0013]). The cell-mediated reaction wherein nonspecific cytotoxic cells that express FcγRs recognize bound antibody on a target cell and subsequently cause lysis of the target cell is referred to as antibody dependent cell-mediated cytotoxicity (ADCC) ([0014]). Cytotoxic cells, including macrophages, NK cells, enables these cytotoxic effector cells to bind 
	Wu teaches Fc variants have higher binding affinity to activating FcγRs and unchanged or lower binding affinity to inhibitory FcγRs (e.g. FcγRIIB) ([0070]). And these variants have increased ADCC activity (Fig. 12, 18)
Wu teaches NK cells express only FcγRIIIA only ([0014]).
	Wu teaches that Fc variants, including Vitaxin-1M, Vitaxin-3M, show increased cytotoxicity to cancer cells expressing αvβ3 integrin, compared with wild type Vitaxin (Figs. 14-17, [0305]).
Wu teaches that the Vitaxin-1M Fc variant has a roughly 7 fold increase in binding affinity to FcγIIIA , and Vitaxin-3M Fc variant has a roughly 80 time better than that of the parental wild type Vitaxin antibody ([0290], Table 5).
Wu does not explicitly teach that a human macrophage population or TAM, capable of triggering an inflammatory response and inhibiting tumor growth in vivo is increased.
Solinas teaches that macrophage constitute an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction).
Solinas teaches that human M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1).

Gul teaches that Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2).
Gul teaches that macrophages function as effector cells in mAb therapy and there is a correlation between the clinical success of mAb therapy and the allotype of FcγRs (page 5009, § Macrophages as Effector Cells in mAb Therapy).
	It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Wu to use the Fc variants of anti- αvβ3 antibody with enhanced binding to FcγIIIA, which is expressed in human macrophage such as M1 macrophage, as taught by Gul and Solinas. Doing do, the Fc variant antibody would be more efficiently to recruit M1 macrophage and increase local populations of M1 (capable of triggering an inflammatory response and inhibiting tumor growth in vivo) and enhanced antitumor activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of co-pending Application No. 16/945,057 (US 2021/0032348 A1, thereinafter Appl. 057), as evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS), Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009), Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015) and Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Regarding claims 1-6, 8-13, the claims of Appl. 057 teach a method for: - treating or ameliorating a cancer or a tumor, or an advanced cancer or a drug resistant cancer, or - killing a Cancer Stem Cells (CSC), wherein the cancer, advanced cancer, the drug resistant cancer or the CSC express avf3 polypeptides on their cell surfaces, comprising administering to an individual in need thereof a human or humanized antibody capable of Fc region-specific binding to human FcγRl (CD64) receptors but not to, or substantially not to, other human FcγRs, and capable of specifically binding to cell surface-expressed αvβ3 (avb3) polypeptides, thereby inducing an antibody-dependent cell-mediated cytotoxicity (ADCC) response or reaction against the advanced cancer or drug resistant cancer cell, or CSC (claim 1).
The claims of Appl. 057 teach that the human or humanized antibody comprises monoclonal antibody (mAb) LM609 (MedImmune) (claim 2); the human or humanized 
The claims of Appl. 057 teach that the method of claim 1, further comprising administration to the individual in need thereof an additional cancer therapeutic agent or therapy (claim 7).
The claims of Appl. 057 teach that the human or humanized antibody is administered to the individual in need thereof at a dosage of between about 1 to about 8 mg/kg, or between about 0.5 to about 12 mg/kg (claim 9).
The claims of Appl. 057 teach that the human or humanized antibody is administered intravenously (IV), intrathecally, sublingually, rectally, intravaginally, subcutaneously, orally or intramuscularly (IM), or is injected or placed in situ near or in approximation to or into the cancer or tumor (optionally a solid tumor), or the advanced cancer or a drug resistant cancer, or CSC, or is administered by in situ placement or insertion of an implant comprising the human or humanized antibody (claim 10).
The claims of Appl. 057 teach that the additional cancer therapeutic agent or therapy comprises a growth factor inhibitor, wherein optionally the growth factor inhibitor comprises a Receptor Tyrosine Kinase (RTK) inhibitor, a Src inhibitor, an anti-metabolite inhibitor, a gemcitabine, a GEMZARTM, a mitotic poison, a paclitaxel, a taxol, an ABRAXANETM, an erlotinib, a TARCEVATM, a lapatinib, a TYKERBTM a cetuxamib, an ERBITUXTM, a PD-1 inhibitor, a PD-L1 inhibitor and/or an insulin growth factor inhibitor (claim 12).

Regarding claim 16, it’s obvious for an ordinary skilled in the art to produce a kit comprising a composition of LM609, for easy application.
For claims 7 and 17, macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2), as evidenced by Gul. Therefore, the Fc region of LM609 would intrinsically provide for recruitment of macrophages, such as M1 macrophage, and increase local population.
vβ3, such as monoclonal antibody LM609 (claims 1-3). Although the claims of Appl. 057 do not state the composition “for use in a method for: - killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, - treating, ameliorating or reversing or slowing the development of an αvβ3 (avb3) polypeptide-expressing cancer or tumor in an individual in need thereof, - ameliorating or slowing the development of cancers caused or initiated by or sustained by cancer or tumor cells, or Cancer Stem Cells (CSCs), expressing αvβ3 polypeptides on their cell surfaces, - increasing a macrophage population capable of triggering an inflammatory response and inhibiting tumor growth in vivo, - enhancing the sensitivity of αvβ3 (avb3) polypeptide-expressing cancer or tumor to the effects of therapy, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC; or, an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC, wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the cell to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
vβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by claims of Appl. 057 would inherently encompass the limitations encompassed by the claimed composition.
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to target neoangiogenesis without affecting normal pre-existing blood vessels) (page 36, col. 1, para. 2).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of co-pending Application No. 16/945,057 (US 2021/0032348 A1, thereinafter Appl. 057), in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).
The claims of Appl. 057 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 230 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

The claims of Appl. 057 teach as set forth above. However, the claims do not explicitly teach the cancer is resistant to a growth factor inhibitor or a kinase inhibitor.
Cheresh teaches as set forth above. In particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Appl. 057 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 therapy, because LM609 is effective in treating drug-resistant cancers (Cheresh, Figs. 26f and g, page 62, lines 8-11), doing so would have a high possibility of successful rate as shown by Cheresh.


Claims 1-8, 10-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 5,753,230 (thereinafter Pat. 230), as evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS), Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009), Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015) and Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Regarding claims 1-6, 8, 10-12, the claims of Pat. 230 teach A method for inhibiting angiogenesis in a solid tumor in a patient wherein cells of the tumor do not express levels of integrin αvβ3 detectable by immunohistochemistry comprising administering to said patient a composition comprising an angiogenesis-inhibiting amount of an anti-αvβ3 monoclonal antibody, whereby integrin of expressed on the surface of vascular endothelial cells involved in said angiogenesis is contacted by said antibody resulting in inhibition in the blood supply to the tissue of said solid tumor (claim 1).
The claims of Pat. 230 teach that monoclonal antibody has the immunoreaction characteristics of monoclonal antibody LM609 having ATCC accession number HB9537 (claim 3)
The claims of Pat. 230 teach a dosage from about 0.1 mg/kg to about 300 mg/kg (claim 4)

The claims of Pat. 230 teach that the administration can be conducted in conjunction with chemotherapy (claim 10).
The claims of Pat. 230 teach that the patient is human (claim 11).
The claims of Pat. 230 teach the antibody is humanized and has the immunoreaction characteristics of LM609 (claim 13).
The claims of Pat. 230 teach that antibody specifically binds integrin αvβ3 complex (claim 14).
The claims of Pat. 230 teach the tumor is metastasized (claim 15).
Regarding claim 16, it’s obvious for an ordinary skilled in the art to produce a kit comprising a composition of LM609, for easy application.
For claims 7 and 17, macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). 
Regarding to claims 15 and 18, the claims of Pat. 230 teaches compositions useful for treating cancers contain an antibody to αvβ3, such as monoclonal antibody LM609 (claims 1-3, 13). Although the claims of Pat. 230 do not state the composition “for use in a method for: - killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, - treating, ameliorating or reversing or slowing the development of an αvβ3 (avb3) polypeptide-expressing cancer or tumor in an individual in need thereof, - ameliorating or slowing the development of cancers caused or initiated by or sustained by cancer or tumor cells, or Cancer Stem Cells (CSCs), expressing αvβ3 polypeptides on their cell surfaces, - increasing a macrophage population capable of triggering an inflammatory response and inhibiting tumor growth in vivo, - enhancing the sensitivity of αvβ3 (avb3) polypeptide-expressing cancer or tumor to the effects of therapy, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC; or, an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC, wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the cell to which the vβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by claims of Pat.230 would inherently encompass the limitations encompassed by the claimed composition.
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to target neoangiogenesis without affecting normal pre-existing blood vessels) (page 36, col. 1, para. 2).

Claims 9, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. Patent No. 5,753,230 (thereinafter Pat. 230), as applied to claims 1-8, 10-12 and 15-19 above in view of Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012). 
Regarding claims 9, 21, the claims of Pat. 230 teach as set forth above. However, the claims do not teach the cancer is a drug resistant cancer, or the drug is a growth factor inhibitor or a kinase inhibitor.
Cheresh teaches as set forth above, in particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor vβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 230 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 therapy, because LM609 is effective in treating drug-resistant cancers (Cheresh, Figs. 26f and g, page 62, lines 8-11), doing so would expand the application scope of LM609.
Regarding claim 13,  Cheresh teaches that the composition of LM609 further comprises Growth Factor Inhibitor, such as an anti-metabolite inhibitor, a gemcitabine, GEMZAR™, a mitotic poison, a paclitaxel, a taxol, ABRAXANE™, an erlotinib, TARCEVA™, a lapatinib, TYKERB™, or an insulin growth factor inhibitor (page 12, lines 21-25).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 5,753,230 (thereinafter Pat. 230), as applied to claims 1-8, 10-12 and 15-19 above in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).

Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 230 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

Claims 1-8, 10-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 6,887,473 (thereinafter Pat. 473), as evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS), Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009), Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015) and Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Regarding claims 1-6, 8, 10-12, the claims of Pat. 473 teach a method of inducing tumor tissue regression in a patient comprising administering to said patient a therapeutically effective amount of an antibody immunospecific for αvβ3, such as a humanized monoclonal antibody (claims 1 and 51).

The claims of Pat. 473 teach that the solid tumor is bladder tumor, breast tumor, colon tumor, lung tumor, skin tumor, carcinoma, or melanoma (claims 3-10, 53-59).
The claims of Pat. 473 teach administration methods including intravenous administration, intramuscular administration (claims 11-20).
The claims of Pat. 473 teach dosages, such as from about 0.1 mg/kg to about 300 mg/kg, about 0.2 mg/kg to about 200 mg/kg, or about 0.5 mg/kg to about 20 mg/kg (claims 21-25).
The claims of Pat. 473 teach that the administration can be conducted in conjunction with chemotherapy (claim 26).
The claims of Pat. 473 teach that the patient is human (claim 27).
The claims of Pat. 473 teach that antibody specifically binds integrin αvβ3 complex (claim 33).
The claims of Pat. 473 teach that monoclonal antibody or the humanized monoclonal antibody has the immunoreaction characteristics of monoclonal antibody LM609 having ATCC accession number HB9537 (claims 39 and 52)
The claims of Pat. 473 teach that the antibody is a humanized monoclonal antibody (claim 40).
The claims of Pat. 473 teach the antibody is administered in a composition. And the composition is a sterile pharmaceutical composition (claims 42-43).
The claims of Pat. 473 teach the antibody preferentially binds αvβ3 over other integrins (claim 60)

For claims 7 and 17, macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2), as evidenced by Gul. Therefore, the Fc region of LM609 would intrinsically provide for recruitment of macrophages, such as M1 macrophage, and increase local population.
Regarding to claims 15 and 18, the claims of Pat. 473 teaches compositions useful for treating cancers contain an antibody to αvβ3, such as monoclonal antibody LM609 (claims 1-3). Although the claims of Pat. 473 do not state the composition “for use in a method for: - killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, - treating, ameliorating or reversing or slowing the development of an αvβ3 (avb3) vβ3 polypeptides on their cell surfaces, - increasing a macrophage population capable of triggering an inflammatory response and inhibiting tumor growth in vivo, - enhancing the sensitivity of αvβ3 (avb3) polypeptide-expressing cancer or tumor to the effects of therapy, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC; or, an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC, wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the cell to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by claims of Pat. 473 would inherently encompass the limitations encompassed by the claimed composition.
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to .

Claims 9, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 6,887,473 (thereinafter Pat. 473), as applied to claims 1-8, 10-12 and 15-19 above in view of Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012).
Regarding claims 9, 21, the claims of Pat. 473 teach as set forth above. However, the claims do not teach the cancer is a drug resistant cancer, or the drug is a growth factor inhibitor or a kinase inhibitor.
Cheresh teaches as set forth above, in particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 473 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 
Regarding claim 13, Cheresh teaches that the composition of LM609 further comprises Growth Factor Inhibitor, such as an anti-metabolite inhibitor, a gemcitabine, GEMZAR™, a mitotic poison, a paclitaxel, a taxol, ABRAXANE™, an erlotinib, TARCEVA™, a lapatinib, TYKERB™, or an insulin growth factor inhibitor (page 12, lines 21-25).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 6,887,473 (thereinafter Pat. 473), as applied to claims 1-8, 10-12 and 15-19 above in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).
The claims of Pat. 473 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 473 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

Claims 1-5, 8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,482,007 (thereinafter Pat. 007). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Pat. 007 teach a method of inhibiting angiogenesis to treat cancer in a patient comprising administering to said patient a therapeutically effective amount of an antibody immunospecific for αvβ3, wherein said antibody inhibit tumor angiogenesis (claim 1).
The claims of Pat. 007 teach that the cancer can be melanoma, colon cancer, breast cancer, bladder cancer, lung cancer, metastatic melanoma (claims 2-7).
The claims of Pat. 007 teach that the antibody is a monoclonal antibody or an antibody fragment (claims 8 and 11).
The claims of Pat. 007 teach that the antibody is a humanized antibody or an antibody fragment (claims 9 and 12).
The claims of Pat. 007 teach intravenous administration (claim 13).
The claims of Pat. 007 teach various dosages: such as from about 0.1 mg/kg to about 300 mg/kg, about 0.2 mg/kg to about 200 mg/kg, or about 0.5 mg/kg to about 20 mg/kg (claims 14-16).
The claims of Pat. 007 teach that the administration can be conducted in conjunction with chemotherapy (claim 17).
The claims of Pat. 007 teach that antibody specifically binds integrin αvβ3 complex (claims 18-20).
.

Claims 6,  7,  and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,482,007 (thereinafter Pat. 007), as applied to claims 1-5, 8, and 10-12 above in view of  Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS),  and evidenced by Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009), Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015) and Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Regarding claim 6, the claims of Pat. 007 teach as set forth above. However, the claims do not teach the antibody is LM609, or any humanized version thereof.
Wu teaches that inappropriate endothelial cell proliferation during angiogenesis of a tumor was found to be mediated by cells expressing vitronectin binding integrins. Thus, the inhibition of the vitronectin-binding αvβ3 integrin also inhibits this process of tumor angiogenesis. There is now considerable evidence that progressive tumor growth is dependent upon angiogenesis. Thus agents which can specifically inhibit αvβ3 integrin, would be valuable for the therapeutic treatment of cancer ([0007]).
Wu teaches that αvβ3 integrin is highly expressed on some human tumors (e.g., breast tumors), but not readily detected in benign breast tissue ([0011]). 
Wu teaches an LM609 antibody and its Fc variants or an antibody derived therefrom that immunospecifically binds αvβ3 integrin, such as chimerized and/or 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat cancer with an antibody specifically to αvβ3 integrin as taught by the claims of Pat. 007, and use a monoclonal antibody LM609 as taught by Wu, because LM609 is a well-tested antibody and has therapeutic efficacy, as shown by Wu. 
Regarding claim 15, 16, and 18, as set forth above, it’s obvious for an ordinary skilled in the art to further generate a pharmaceutical composition and produce a kit comprising a composition of LM609, for routine application. In addition, although the claims of Pat. 473 and Wu do not state the composition “for use in a method for: - killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, - treating, ameliorating or reversing or slowing the development of an αvβ3 (avb3) polypeptide-expressing cancer or tumor in an individual in need thereof, - ameliorating or slowing the development of cancers caused or initiated by or sustained by cancer or tumor cells, or Cancer Stem Cells (CSCs), expressing αvβ3 polypeptides on their cell surfaces, - increasing a macrophage population capable of triggering an inflammatory response and inhibiting tumor growth in vivo, - enhancing the sensitivity of αvβ3 (avb3) polypeptide-expressing cancer or tumor to the effects of therapy, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on a cancer or a tumor cell, or on a CSC; or, an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide vβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by the claims of Pat. 007 in view of Wu would inherently encompass the limitations encompassed by the claimed composition.
For claims 7 and 17, as set forth above, combination of the claims of Pat. 007 and Wu teaches using LM609 as the antibody specifically to αvβ3 for the method of claim 1. Macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas 
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to target neoangiogenesis without affecting normal pre-existing blood vessels) (page 36, col. 1, para. 2).
Regarding claim 20, the claims of Pat. 007 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 007 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

Claims 9, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,482,007 (thereinafter Pat. , in view of Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012).
Regarding claims 9 and 21, the claims of Pat. 007 and Wu teach as set forth above. However, they do not teach the cancer is a drug resistant cancer, or the drug is a growth factor inhibitor or a kinase inhibitor.
Cheresh teaches as set forth above, in particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 007, Wu and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 therapy, because LM609 is effective in treating drug-resistant cancers (Cheresh, Figs. 26f and g, page 62, lines 8-11), doing so would expand the application scope of LM609.
Regarding claim 13, Cheresh teaches that the composition of LM609 further comprises Growth Factor Inhibitor, such as an anti-metabolite inhibitor, a gemcitabine, 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642